DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The claims are newly amended.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 1-25/22, with respect to the non-final have been fully considered and are persuasive.  The non-final based on the current filed claims of has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, lines 6-7 describes “a molar ratio of NH3 over NOx in the gas admitted to said second de-NOx catalytic bed is 1.4 to 2”.  The specification describes the molar ratio of NH3 over NOx a first de-NOx catalytic bed (see PG Pub, para. 18) or “a de-NOx bed” (see para. 24), but none of these or anywhere else in the specification does the reference describe the molar ratio of NH3 over NOX in the second de-NOx catalytic bed.  Further, mention of this ratio over “a de-NOx catalytic bed” is not sufficient disclosure for claim limitations that claim this ratio going into the second de-NOx catalytic bed. 
This rejection also applies to Claims 2, 3, 15 and 16 because they relate to this ratio.

Claim 1, lines 8-9 describe “wherein said second de-NOx catalytic bed is operated at a temperature in a range of 420-435 degrees C”.  The specification describes this temperature range for use with a deNOx catalytic bed, but does not specifically state this is used in the second de-NOx catalytic bed.  Describing this temperature range for use in a deNOx catalytic bed is not a sufficient disclosure for the claim limitation that the second deNOx catalytic bed is operated at this temperature range. 
This rejection applies to Claim 7 because it relates to this temperature range.

Claim 1, line 10 recites a space velocity of said second de-NOx catalytic bed.  However, the specification does not provide a sufficient disclosure for this feature with regard to the second de-NOx catalytic bed.  The specification describes this space velocity but it refers to a deNOx catalytic bed.  This is not a sufficient disclosure to disclose this feature relating to the second de-NOx catalytic bed.
This rejection applies to Claim 10 because it relates to this space velocity.

Claims 11, 12 and 13 recite a pressure applied to the gas when passing through a second deNOx catalytic bed, but there is not sufficient disclosure in the specification to describe the pressure of the gas when passing through the second deNOx catalytic bed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 3-4 refer to a first de-NOx catalyst bed and then a second de-NOx catalyst bed “including a catalyst that is an iron exchanged zeolite with an addition of ammonia as a reducing agent”, but it is unclear which deNOx catalyst bed has this composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 13, 2022